Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 1 of 15 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

CAPRICE NEWTON
                                              CASE NO.:
      Plaintiff

vs.

BEST Engineered Surface Technologies, LLC doing
business as WINDSOR METAL FINISHING

      Defendant(s).
_________________________________________/

                  COMPLAINT AND DEMAND FOR JURY TRIAL

      CAPRICE NEWTON, Plaintiff herein, files this Complaint against BEST

Engineered Surface Technologies, LLC (a Texas LLC) doing business as WINDSOR METAL

FINISHING (“WINDSOR” or “Defendant(s)” herein), and alleges:

      1.     This is an action under Title VII of the 1964 Civil Rights Act as amended,

42 U.S.C. Section 2000e-2(a), to 42 U.S.C.§1981 and Florida Civil Rights Act 760.01 et

seq. for unlawful employment practices on the basis of race, color, and retaliation.

Plaintiff suffered said damages as a result of being subjected to race and color

discrimination and from being unlawfully retaliated against by Defendant(s)s after

Plaintiff complained about discriminatory treatment.

                          JURISDICTION AND VENUE

      2.     Defendant BEST Engineered Surface Technologies, LLC (a Texas LLC) doing

business as WINDSOR METAL FINISHING (“WINDSOR”) in the State of Florida is a Texas

corporation or Foreign corporation/entity engaged in trade and commerce and doing


                                          1
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 2 of 15 PageID 2




and authorized to do business in the State of Florida in Osceola County, Florida and

within this Court’s District.

       3.      This court has subject matter jurisdiction pursuant to Article III, Section 1

of the U.S. Constitution and 28 U.S.C. sections 1331, 1332 and 1343.

       4.      This Court has supplemental jurisdiction over state law claims discussed

below under 28 U.S.C. Section 1367(a) because they arise out of the same case or

controversy.

       5.      All conditions precedent to jurisdiction have occurred or been complied

with. Charges of discrimination were filed with the Equal Employment Opportunity

Commission and Florida Commission on Human Relations within three hundred days

and three hundred and sixty-five days of the acts complained of herein and Plaintiff's

Complaint is filed within ninety days of Plaintiff's receipt of the Equal Employment

Opportunity Commission's issuance of a right to sue letter. (See Exhibit “A”)

       6.      Venue is proper in U.S. District Court, Orlando Division, Orlando, Florida,

because Defendant’s principal place of business in Florida is located in Osceola County,

Florida and/or all actions material to the complaint have occurred in Osceola County,

Florida or within this District.

                                    PLAINTIFF

       7.      The Plaintiff CAPRICE NEWTON is a natural person residing in

Osceola County, Florida and was doing so at all times material to this action. Plaintiff

worked in a Quality Control position and as an Estimator with Defendant(s)

throughout the Central Florida, but specifically within the Osceola County

                                             2
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 3 of 15 PageID 3




District/Region.

                                   DEFENDANT(S)

       8.     The Defendant(s)       WINDSOR METAL FINISHING, (hereinafter

“WINDSOR” OR “Defendant(s)”) are/is an active for-profit corporation and/or

entity doing business in Florida with its principal place of business at 1820 AVENUE

A. POINCIANA, FL 34758. At all times material to the allegations of this complaint,

JUMARIE RIVERA (Hispanic)(Hereinafter “RIVERA”), was the General Manager,

was the supervisor of Plaintiff, and was acting within the course and scope of her

employment in a managerial and supervisory position with Defendant.

   FACTS RELEVANT TO PLAINTIFF’S CAUSES OF ACTIONS AND CLAIMS

       9.   Plaintiff, Caprice Newton (African-American), (hereinafter “NEWTON” or

“Plaintiff” was employed by Windsor Metal Finishing from May 31, 2014, to March 25,

2019, in a Quality Control Position. Beginning in March 2019, Plaintiff (and other

African-American employees) began being subjected to derogatory, racially adverse

actions and harassment by RIVERA. At this time, RIVERA referred to Plaintiff as

“Bitch”; informed Plaintiff that the “Spanish” temp. workers were saying negative

things about Plaintiff and the African-American employees; that everyone knows

Plaintiff is a “Bitch” and that she “knows Plaintiff is a hard worker but still a Bitch” and

that “Bill” [the owner] made the right decision when picked a Hispanic woman to run

the company as they are better than black women.                 Plaintiff complained to

management about the conduct and discriminatory treatment of RIVERA towards




                                             3
    Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 4 of 15 PageID 4




African-American and black employees, yet Plaintiff’s complaint(s) were summarily

dismissed and ignored.

         10.      In March of 2019, Plaintiff was promoted to Estimator, to which she

remained in that position until she was compelled to leave the company on May 31,

2020. During that time, Plaintiff was consistently subjected to harassment and subjected

to racial discrimination and a racially hostile work environment in that, among other

things, Plaintiff was constantly being accused by RIVERA of issues at work that had

been clearly caused by other employees who were Hispanic. 1

         11.     With respect to these false accusations, allegations and claims being levied

against Plaintiff, RIVERA constantly falsely accused Plaintiff of being behind in her

work relating to the ERP system, when in fact, Plaintiff was not behind in her work, but

her Hispanic colleagues actually were. Also, RIVERA would wrongly accused Plaintiff

of making shipping errors, when in fact, it was the Hispanic employees under RIVERA

who were making these mistakes. Additionally, RIVERA falsely accused Plaintiff of

inputting information relating to paint inventory in which Plaintiff had nothing to do

with. To this end, two Latino employees [Kyle Rodriguez and Raymond Melendez]

were responsible for these paint inventory issues. Finally, on another more serious

occasion, a customer requested Plaintiff to provide a sales quote, and the customer

approved the sales quote, which was for $50,000.00. The customer sent Plaintiff a

signed purchase order for the exact amount of the quote. Thereafter, Joanna Rosario


1
 Plaintiff was also being accused of material(s) being lost in the warehouse, although she did not work in the
warehouse; of material(s) being mislabeled/mismarked with other customers information and of inventory and
shipping issues, errors and mistakes which were being made by Hispanic employees under Rivera.

                                                         4
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 5 of 15 PageID 5




informed Plaintiff that she, Rosario, had overbilled the customer by $420.00. However,

notwithstanding the admission of fault by Rosario, RIVERA falsely accused Plaintiff of

changing her quote and causing the over-overbilling. This false accusation, like all the

others complained of herein, were consistent, constant, pervasive, false and directed at

Plaintiff due to her race.

       12.    Additionally, Plaintiff was constantly harassed by being called a “liar” ;

being called a “loudmouth”; being called a “troublemaker” and lied to and on by

RIVERA in front of other employees.       In fact, RIVERA would never refer to the

Hispanic employees in this manner and Plaintiff witnessed other African-American

employees receive similar/same discriminatory treatment from RIVERA. Moreover,

Plaintiff was harassed and referred to in these derogatory terms, notwithstanding

Plaintiff has never been reprimanded, disciplined or written up for causing any type of

dissension in the workplace.

       13.    Of equal importance, similar-situated Hispanic employees were treated

more favorably and given preferential treatment. To this point, there were 2 other

employees Hispanic employees (Alexis Cabrera and Marcos Ortiz) who work in the

same position as Plaintiff. On multiple occasions, these employees made mistakes at

work, caused billing problems, overages in paint amounts etc. yet neither received the

same response, actions or treatment from RIVERA. RIVERA never walked around the

office complaining about Cabrera or Ortiz being behind in their work, being late

ordering paint, failing to get enough paint ordered or blended, or making other errors

even though both were guilty of all of these offenses on multiple occasions. Clearly the

                                           5
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 6 of 15 PageID 6




treatment of Plaintiff was discriminatory and Plaintiff was subjected to disparate

treatment by RIVERA due to her race.

       14.    In the same vein, these same 2 employees (Alexis Cabrera and Marcos

Ortiz) also received commissions for their work, yet Plaintiff held the same title, did the

same work and more, still Plaintiff did not get any commissions. Based on the sales

report(s), which are in Defendant’s possession, Plaintiff is owned approximately

$15,000.00 in commissions.      More stunningly, RIVERA would repeatedly request

Plaintiff to ask Cabrera and Ortiz if they had gotten their paint orders in before Plaintiff

sent out hers. To this end, as the General Manager, RIVERA, not Plaintiff, should have

been the person to confront employees who were not performing their required tasks.

       15.    Plaintiff   and   other    African-Americans      were    constantly    being

discriminated against and subjected to disparate treatment by RIVERA. Indeed, on one

of many similar instances, a Hispanic inventory clerk [Edwin Torres] was informed by a

line loader that certain paperwork did not match. Plaintiff had nothing to do with the

paperwork.    Plaintiff and Torres reviewed the entire line, and confirmed, verified,

and/or ensured the paperwork did match.           Upon arriving at work, RIVERA was

informed by the line driver that he, the line driver, fell behind his work because the

paperwork did not match, which was inaccurate and incorrect. Instead of assessing the

situation, RIVERA immediately started yelling at Plaintiff, accusing Plaintiff of being a

troublemaker, belittling Plaintiff and accusing Plaintiff of “not knowing her job”,

notwithstanding that Torres informed RIVERA that Plaintiff was not at fault and that



                                             6
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 7 of 15 PageID 7




the line driver was wrong. Again, RIVERA never treated Hispanic or white employees

in this manner.

      16.    As a matter of fact, RIVERA escalated this incident into calling Plaintiff

names and lodging personal attacks on Plaintiff and other African-American

employees, accusing Plaintiff and the African-American employees of “talking to Bill”

about private matters regarding her, RIVERA, and stating “black people are useless” .

Indeed, these were the type of derogatory, racist and discriminatory treatment Plaintiff

had to endure, which likewise, created a racially hostile work environment. On another

occasion, two woman entered the office. They women were seeking employment. One

of the women was darker skinned. RIVERA did not want to talk with them and

instructed Plaintiff to help them. While Plaintiff was speaking with the women, it

became apparent they were Hispanic and spoke Spanish, upon becoming aware they

were likely Hispanic, RIVERA then took interest in them.

      17.    Furthermore, RIVERA was intentionally, purposely and actively trying to

undermine Plaintiff’s work performance or production output by giving Plaintiff more,

and additional duties, outside her job description, insofar as other Hispanic employees,

who were hired to perform these tasks and duties were unable to do so. For instance,

RIVERA tasked Plaintiff with doing paint inventory and purchasing, notwithstanding

that Plaintiff informed RIVERA that undertaking such a duty would cause Plaintiff to

fall behind. RIVERA informed Plaintiff “we will deal with it.” Nonetheless, when

Plaintiff in fact fell behind on anything relating to her job duties because of these

additional tasks, RIVERA would engage in and initiate a campaign of harassment,

                                           7
    Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 8 of 15 PageID 8




discriminatory treatment and personal attacks and affronts on Plaintiff, and on multiple

occasions, in front of other employees.

           18.     Furthermore, RIVERA discriminated against Plaintiff due to her race and

harassed Plaintiff and subjected Plaintiff to adverse employment actions in retaliation

for complaining to management about discrimination. To this regard, RIVERA falsely

accused Plaintiff of leaking information to the RIVERA’S Supervisor, RIVERA then tried

to write Plaintiff up for other reasons on the same day. The write-up supposedly

occurred on September 13, 2019, yet the matter was not even discussed with Plaintiff

until October 10, 2019, to wit, a month later. However, the write-up was premised on

information RIVERA fabricated to which Plaintiff refused to sign. A week later Plaintiff

was given an excellent review and a raise, which demonstrated the harassment Plaintiff

was being subjected to after she complained about RIVERA was retaliatory and

discriminatory.

           19.      RIVERA also retaliated against Plaintiff after she complained to

management about RIVERA’S misconduct, discriminatory conduct and racist

comments by repeatedly accusing Plaintiff of issues that Plaintiff didn’t cause and to

which Plaintiff had no involvement for the purposes of damaging Plaintiff’s

employment opportunities, to wit, the incident with Joanna Rosario, which led to

Plaintiff’s constructive discharge after Plaintiff was berated, belittled and verbally

attacked and humiliated by RIVERA for a mistake Rosario (Hispanic) clearly made. 2




2
    See Paragraph 11.

                                               8
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 9 of 15 PageID 9




         20.   RIVERA further retaliated against Plaintiff in that Plaintiff was assigned

more duties than the Hispanic Estimators when Plaintiff refused to partake in

RIVERA’s       untruthfulness.   Likewise, Plaintiff was subjected to constant criticism,

verbal attacks and ostracism by RIVERA after complaining to management. There was

a casual connection between Plaintiff’s complaints of discrimination and the adverse

actions by Defendant and RIVERA, which quickly followed.

         21.   Plaintiff continued to complain to management about the discriminatory

treatment from the RIVERA, even and up until the day she was constructively

discharged from her employment; however, no action was ever taken to curtail the

discriminatory and harassing treatment by RIVERA or address the racially hostile work

environment that RIVERA created.

         COUNT I: VIOLATIONS OF 42 U.S.C. §1981 AGAINST DEFENDANT

          (“Race Discrimination- Racially Hostile Work Environment-Retaliation”)

         22.   NEWTON repeats, re-alleges and incorporates paragraphs 1-21 set forth

above.

         23.   NEWTON is African-American and therefore a member of the protected

class and/or is black pursuant to 42 U.S.C. §1981.

         24.   At all times material to this action NEWTON was employed with

WINDSOR under the auspices of an employment contract, either express, implied or at-

will.

         25.   At all times material to this Complaint, Defendant, or Defendant through

its agents, representatives and employees, who were acting in the course and scope of

                                             9
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 10 of 15 PageID 10




their employment, was/is an employer within the meaning of Section 1981 with fifteen

(15) employees.

       26.    The Defendant, WINDSOR deprived Plaintiff of her civil rights under 42

U.S.C. § 1981 by intentionally subjecting Plaintiff to a racially hostile work environment,

discriminating and retaliating against Plaintiff with respect to the benefits, rights,

privileges, terms and conditions of her employment contract by discriminating against

and retaliating against Plaintiff with the specific purpose of humiliating, embarrassing,

ostracizing and causing Plaintiff further harm and with the purpose of adversely

affecting Plaintiff’s ability to gain future and further employment.

       27.    That Defendant WINDSOR through RIVERA has never on any other

occasions acted in such a manner with white or Hispanic former or current employees

who have entered into such or similar employment related contract(s), agreements or

relationships with WINDSOR.

       28.    42 U.S.C. §1981(a) states in pertinent part, “All persons within the

jurisdiction of the United States shall have the same right in every State and Territory to

make and enforce contracts, to sue, be parties, give evidence, and to the full and equal

benefit of all laws and proceedings for the security of persons and property as is

enjoyed by white citizens, and shall be subject to like punishment, pains, penalties,

taxes, licenses, and exactions of every kind, and to no other.”

       29.    42 U.S.C. §1981 (b) states in pertinent part, “For purposes of this section,

the term “make and enforce contracts” includes the making, performance, modification,

and termination of contracts, and the enjoyment of all benefits, privileges, terms, and

                                            10
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 11 of 15 PageID 11




conditions of the contractual relationship.

       30.    Based on the foregoing allegations as set forth in paragraphs 9-21,

specifically, the WINDSOR violated Plaintiff’s civil rights under 42 U.S.C. §1981 by

subjecting Plaintiff to racially hostile work environment, discriminating and retaliating

against Plaintiff in the making and enforcement of her employment contract and

employment relationship, including the performance, and the enjoyment of all benefits,

privileges, terms and conditions of the contractual relationship between Plaintiff and

WINDSOR.

       WHEREFORE, NEWTON demands the following relief: compensatory damages,

emotional pain, suffering, inconvenience, mental anguish, loss of the enjoyment of life,

lost benefits, future pecuniary losses, punitive damages, prejudgment interest,

attorney’s fees, and costs pursuant to the 42 U.S.C. §1981 and §1988; and non-pecuniary

damages afforded under Section 1981; a trial by jury and any other relief this court

deems just and proper.

       COUNT II: VIOLATIONS OF TITLE VII AGAINST DEFENDANT

 (“Race discrimination-Racially Hostile Work Environment and Retaliation”)

       31.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 21.

       32.    Plaintiff has exhausted her administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under Title VII

have been met.

       33.    Defendant(s) by and through Defendant's agents, engaged in unlawful

                                              11
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 12 of 15 PageID 12




employment practices involving Plaintiff because of her race and color.

        34.   Defendant(s) by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of

employment or limited, segregated, or classified Plaintiff in a manner that would

deprive or tend to deprive her of any employment opportunity or adversely affect her

status because of Plaintiff's race and color in violation of 42 U.S.C. Section 2000e-2(a).

        35.   Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived her of an equal employment opportunity that was provided to

other non-black employees similarly situated in violation of 42 U.S.C. Section 2000e-

2(a).   More importantly, Plaintiff, a black female, was subjected to discrimination

because of her race and color in that Plaintiff was subjected to ongoing and constant

racial discrimination, including being subjected to a racially hostile work

environment due to her race as described in paragraphs 9-17 above.

        36.   Additionally,    Plaintiff was subjected to      retaliation insofar as after

Plaintiff complained to management about the racist, discriminatory, derogatory

comments and conduct of RIVERA and the discriminatory treatment of RIVERA

adverse actions followed, in which there was a causal connection between Plaintiff’s

complaints and the adverse and retaliatory treatment and actions that immediately

followed as described in paragraphs 18-21.

        37.   As a direct and proximate result of the aforementioned violations, Plaintiff

has suffered injuries, including being constructively discharged from her employment,

loss of income, loss of benefits, loss of reputation, embarrassment and humiliation,

                                             12
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 13 of 15 PageID 13




inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe

emotional distress and anguish.

       WHEREFORE, Plaintiff demands the following relief: compensatory damages,

lost benefits, lost income including back pay and front pay, prejudgment interest,

attorney’s fees, and costs pursuant to Title VII, punitive damages, a trial by jury and

any other relief this court deems just and proper.

        COUNT III VIOLATIONS OF FCRA 760.01 AGAINST DEFENDANT

 (“Race discrimination-Racially Hostile Work Environment and Retaliation”)

       38.    Plaintiff adopts by reference, as if set out fully and completely in this

Count, the following statements of this Complaint: Paragraphs 1 through 21.

       39.    Plaintiff has exhausted her administrative remedies as described in

paragraph 5 above and therefore all conditions precedent to filing suit under FCRA

7601.01 et seq., have been met.

       40.    Defendant(s) by and through Defendant's agents, engaged in unlawful

employment practices involving Plaintiff because of her race and color.

       41.    Defendant(s) by and through Defendant's agents, discriminated against

Plaintiff in connection with the compensation, terms, conditions and privileges of

employment or limited, segregated, or classified Plaintiff in a manner that would

deprive or tend to deprive her of any employment opportunity or adversely affect her

status because of Plaintiff's race and color in violation of FCRA 760.01 et seq.

       42.    Defendant, by and through Defendant's agents, classified Plaintiff in a

manner that deprived her of an equal employment opportunity that was provided to

                                            13
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 14 of 15 PageID 14




other non-black employees similarly situated in violation of FCRA 760.01 et seq., More

importantly, Plaintiff, a black female, was subjected to discrimination because of her

race and color in that Plaintiff was subjected to ongoing and constant racial

discrimination, including being subjected to a racially hostile work environment

due to her race as described in paragraphs 9-17 above.

      43.    Additionally,    Plaintiff was subjected to      retaliation insofar as after

Plaintiff complained to management about the racist, discriminatory, derogatory

comments and conduct of RIVERA and the discriminatory treatment of RIVERA

adverse actions followed, in which there was a causal connection between Plaintiff’s

complaints and the adverse and retaliatory treatment and actions that immediately

followed as described in paragraphs 18-21.

      44.    As a direct and proximate result of the aforementioned violations, Plaintiff

has suffered injuries, including being constructively discharged from her employment,

loss of income, loss of benefits, loss of reputation, embarrassment and humiliation,

inconvenience, loss of enjoyment of life, emotional pain and suffering, and severe

emotional distress and anguish.

      WHEREFORE, Plaintiff demands the following relief: compensatory damages,

lost benefits, lost income including back pay and front pay, prejudgment interest,

attorney’s fees, and costs pursuant to FCRA 760.01 et seq., punitive damages, a trial by

jury and any other relief this court deems just and proper.

      DATED this the 6TH day of July 2021.




                                             14
Case 6:21-cv-01110-WWB-EJK Document 1 Filed 07/05/21 Page 15 of 15 PageID 15




                                   By: /S/ Frank T. Allen
                                      FRANK T. ALLEN, ESQUIRE
                                      Florida Bar No.: 0033464
                                      THE ALLEN FIRM, P.A.
                                      A Professional Association
                                      2582 Maguire Rd., Suite 130
                                      OCOEE, FL 34761
                                      Tel. (407) 481-8103
                                      Fax (407) 481-0009
                                      E-Mail: Fallen@TheAllenFirmPA.com
                                      Trial Counsel and Attorneys for Plaintiff

                                      /S/ Caprice Newton
                                      CAPRICE NEWTON, Plaintiff




                                     15
